           Case 1:17-cv-08900-VSB Document 54 Filed 01/04/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                       1/4/2021
TOMAS VELEZ,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :    17-CV-8900 (VSB)
                      - against -                         :
                                                          :         ORDER
                                                          :
EAGLE BENDING MACHINES, INC., et al., :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Before me is the motion of Third-Party Defendant Advanced Arch Grilleworks, Inc.

(“Advanced”) for summary judgment dismissing with prejudice the Third-Party Complaint of

Third-Party Plaintiff Eagle Bending Machines, Inc. (“Eagle”) pursuant to Rule 56(c) of the

Federal Rules of Civil Procedure. Because the record before me appears to be missing certain

information, I direct the Eagle and Advanced to supplement their submissions as outlined below.

                 Procedural History

        Plaintiff Tomas Velez commenced this action on October 6, 2017 by filing a complaint

against Defendants Eagle and Carell Corporation in the Supreme Court of the State of New

York, County of Bronx. (Doc. 1.) On November 15, 2017, Defendant Carell Corporation

removed this action to the Southern District of New York pursuant to 28 U.S.C. §§ 1441 and

1446. (Id.) On December 8, 2017, Carell Corporation answered the Complaint. (Doc. 6.) On

January 23, 2018, Eagle answered the Complaint and asserted cross-claims against Carell

Corporation. (Doc. 7.) On March 9, 2018, Eagle filed a Third-Party Complaint against

Advanced. (Doc. 20.) Advanced answered the Third-Party Complaint on April 4, 2018, (Doc.
          Case 1:17-cv-08900-VSB Document 54 Filed 01/04/21 Page 2 of 5




21), and Eagle replied on April 12, 2018, (Doc. 25). On April 11, 2018, the parties stipulated to

discontinue without prejudice the action against Carell Corporation. (Doc. 23.) The parties filed

a case management plan on May 18, 2018. (Doc. 29.) I granted the parties’ various motions for

extensions of time to complete discovery, (see Docs. 30, 31, 32, 33, 34, 35, 37, 38, 39, 40, 42,

43), ultimately extending the deadline for the completion of discovery until August 31, 2020,

(Doc. 43). Eagle filed its Rule 26 Expert Disclosure on May 26, 2020. (Doc. 46.)

       On May 29, 2020, Third-Party Defendant Advanced filed the instant motion for summary

judgment. (Doc. 47.) On June 16, 2020, Third-Party Plaintiff Eagle submitted its memorandum

of law in opposition to Advanced’s motion. (Doc. 48.) On June 22, 2020, Advanced filed its

reply. (Doc. 49.)

               Discussion

       “Injuries qualifying as grave are narrowly defined in Workers’ Compensation Law § 11.”

Hocza v. City of New York, No. 06 CIV. 3340, 2008 WL 5188148, at *3 (S.D.N.Y. Dec. 10,

2008) (quoting Castro v. United Container Mach. Group, Inc., 96 N.Y.2d 398 (N.Y. 2001)

(holding that loss of multiple fingertips does not meet the definition of grave injury)).

Specifically, Section 11 of the Workers’ Compensation Law provides, in relevant part, that

       [a]n employer shall not be liable for contribution or indemnity to any third person
       based upon liability for injuries sustained by an employee acting within the scope
       of his or her employment for such employer unless such third person proves through
       competent medical evidence that such employee has sustained a “grave injury”
       which shall mean only one or more of the following: death, permanent and total
       loss of use or amputation of an arm, leg, hand or foot, loss of multiple fingers, loss
       of multiple toes, paraplegia or quadriplegia, total and permanent blindness, total
       and permanent deafness, loss of nose, loss of ear, permanent and severe facial
       disfigurement, loss of an index finger or an acquired injury to the brain caused by
       an external physical force resulting in permanent total disability.

“The grave injuries listed are deliberately both narrowly and completely described. The list is

exhaustive, not illustrative; it is not intended to be extended absent further legislative action.”



                                                      2
          Case 1:17-cv-08900-VSB Document 54 Filed 01/04/21 Page 3 of 5




Castro, 96 N.Y.2d at 398 (emphasis in original) (quoting Governor’s Approval Mem., ch. 635,

L.1996, reprinted in 1996 N.Y. St. Legis. Ann. 174, at 460). In order to establish a claim of

entitlement to indemnification or contribution under the statute, the Third-Party Plaintiff must

show that Plaintiff sustained one of the injuries enumerated in Section 11, such as “permanent

and total loss of use or amputation” of Plaintiff’s hand, or loss of Plaintiff’s index finger. See,

e.g., Hocza, 2008 WL 5188148, at *6 (granting the third-party defendant’s motion for summary

judgment where there was no evidence on the record that the plaintiff had suffered a “total and

permanent loss of use of his hands”). To determine the propriety of Advanced’s motion to

dismiss, I must assess whether the record raises a genuine dispute of material fact as to whether

Plaintiff suffered a total loss of his index finger or a total and permanent loss of use of his hand

under Section 11.

       The “loss of an index finger” requirement in Section 11 does not encompass the partial

loss of a finger. Castro, 96 N.Y.2d at 401 (holding that “the word ‘finger’ [in Section 11] means

the whole finger, not just its tip”); see also, e.g., Mentesana v. Bernard Janowitz Const. Corp.,

36 A.D.3d 769, 770 (2d Dep’t 2007) (affirming summary judgment for the third-party defendant

employer in a claim for indemnification where the plaintiff underwent only a partial amputation

of his index finger); Blackburn v. Wysong & Miles Co., 11 A.D.3d. 422 (2d Dep’t 2004) (“giving

the words in the statute their plain meaning, the term ‘loss of an index finger’ cannot be read to

encompass the partial loss of an index finger”); McCoy v. Queens Hydraulic Co., 286 A.D.2d

425, 425–26 (2d Dep’t 2001) (determining as a matter of law that no grave injury was sustained

under Section 11, where the plaintiff suffered “the amputation of the distal phalanx, or upper

third of her index finger”); cf. Castillo v. 711 Grp., Inc., 10 N.Y.3d 735, 737 (N.Y. Ct. App.

2008) (denying summary judgment on a Section 11 claim to the third-party defendant where the




                                                      3
            Case 1:17-cv-08900-VSB Document 54 Filed 01/04/21 Page 4 of 5




plaintiff “demonstrated that he lost both interphalangeal joints of his left index finger, leaving a

‘painful amputation stump’ that required two corrective surgeries to desensitize”). “Total loss of

use,” as interpreted by courts in this Circuit, means “the loss of functional use—the inability to

accomplish a task with the hand” or “the loss of all movement in the hand.” Hocza v. City of

New York, No. 06 CIV. 3340, 2008 WL 5188148, at *4 (S.D.N.Y. Dec. 10, 2008) (citing

Mustafa v. Halkin Tool, Ltd., 00 Civ. 4851 (DGT), 2004 WL 2011384, at *5 (E.D.N.Y. Sept. 7,

2004)).

          Advanced filed its motion for summary judgment before the deadline for expert

disclosures and the close of discovery set for August 31, 2020, (see Doc. 43), and stated that its

motion is not reliant upon the expert evidence, (Doc. 42, at 1). Eagle, on the other hand,

contends that a decision on summary judgment is premature, given that at the time of

Advanced’s submission of the instant motion, Plaintiff had not yet exchanged an expert medical

expert report. (Def. Eagle’s Opp. Mem. 14.) Expert discovery has since closed in this case.

          Accordingly, the parties are directed to provide the Court with the following information:

             1. Whether there are any medical or post-surgical reports indicating that Plaintiff

                 Velez underwent an amputation of his index finger and the extent of such

                 amputation, or, if none exist, indicating the absence of such reports and/or reports

                 that indicate Plaintiff’s index finger is entirely or partially intact;

             2. Whether there are any medical reports otherwise describing the status of

                 Plaintiff’s left index finger after the alleged injury;

             3. Whether there are any medical reports describing the status of Plaintiff’s left hand

                 after the alleged injury, including whether Plaintiff suffered loss of use of his left

                 hand, and the extent of any loss of use;




                                                         4
         Case 1:17-cv-08900-VSB Document 54 Filed 01/04/21 Page 5 of 5




           4. Whether there are any photographs and/or x-rays taken of Plaintiff’s left hand or

               left index finger after he sustained the alleged injury, including the date such

               photographs and/or x-rays were taken; and

           5. Whether there is any other evidence obtained during the course of expert

               discovery that would be material to the instant motion, including any excerpts

               from expert reports/disclosures and/or depositions.

Accordingly, it is hereby:

       ORDERED that, by on or before January 15, 2021, the Third-Party Plaintiff and the

Third-Party Defendant shall each submit a supplemental brief of no more than ten (10) pages

providing the above information and attaching relevant documents as exhibits, if applicable.

       IT IS FURTHER ORDERED that the Third-Party Plaintiff and the Third-Party

Defendant are directed to appear before this Court, at a telephonic oral argument scheduled on

January 28, 2021 at 2 p.m.

SO ORDERED.

Dated: January 4, 2021
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                     5
